Citation Nr: 1810765	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  08-39 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebral concussion (claimed as a head injury).

2.  Entitlement to service connection for a psychiatric disorder, including, in part, depressive disorder, anxiety disorder, anti-social personality disorder, bipolar disorder, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from November 1960 to April 1963.  He also had active service in the United States Air Force, allegedly from 1974 to 1975, but his service personnel records confirm such service from July 1974 to October 1974 only.  According to a DD Form 214, in October 1974, he reverted to Air National Guard status. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

The Veteran and his spouse testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge in May 2015.  Prior to this hearing, the Veteran also requested a hearing before a Decision Review Officer at the RO, but in September and November 2011, he withdrew that request. 

In January 2017, the Board reopened the claim for service connection for residuals of a cerebral concussion (claimed as a head injury); and denied the underlying claim as well as the claim for service connection for a psychiatric disorder.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in September 2017, the Veteran's attorney and a representative of VA's General Counsel filed a Joint Motion for Remand (JMR), arguing that the Board had erred when it denied the claims.  In an October 2017 order, the Court granted the parties' Joint Motion, vacated the Board's January 2017 decision regarding the denied claims, and remanded the matter to the Board for readjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for residuals of a cerebral concussion (claimed as a head injury) as well as an acquired psychiatric disorder.  

Pursuant to the September 2017 JMR, the parties agreed that remand was necessary in order to obtain VA treatment records from the period from August 11, 2009 through August 17, 2009 and for a VA examination.  Specifically, the record did not reflect any attempts to obtain records from a reported inpatient treatment. 

In accordance with the September 2017 JMR, the Board will remand the case to obtain VA treatment records from August 11, 2009 to August 17, 2009-as well as any additional updated VA treatment records.  Additionally, a new VA examination must be obtained as stated in the September 2017 JMR.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the James Haley VAMC from August 11, 2009 to August 17, 2009, as well as any outstanding VA treatment records regarding inpatient treatment in 2008, 2009, and 2010.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2.  Obtain any additional outstanding VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

3.  Then afford the Veteran a VA examination by a neuropsychologist for the purpose of determining whether the Veteran has a mental and/or neurological disorder related to his active service, including the February 1962 incident.  Ask the examiner to do the following:

a. Review the claims file.

b. Conduct all necessary psychological and neurological testing.

c. Acknowledging post-service psychiatric diagnoses, indicate whether the Veteran has or has had during the course of this appeal a psychiatric disorder. 

d. Acknowledging service personnel records suggesting an in-service change in behavior, offer an opinion as to whether any psychiatric disorder shown on examination and/or diagnosed in the treatment records initially manifested during active service, including after the February 1962 in-service incident, or is otherwise related to such service.

e. Identify all residuals of the in-service concussion other than any psychiatric disorder noted above.

f. If no neuropsychological disorder is shown to be related to service, indicate whether it existed prior to service and worsened therein, including as a result of the February 1962 incident. 

g. Provide detailed rationale with references to the record for each opinion expressed. Ensure that the rationale is responsive to the Veteran's and his representative's assertions. 

h. If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and what evidence is needed to aid in providing such an opinion. 

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



